—In an action for indemnification, the plaintiff appeals from an order of the Supreme Court, Queens County (Dye, J.), dated August 26, 1996, which denied its motion for summary judgment.
Ordered that the order is affirmed, with costs.
The Supreme Court properly found the existence of a triable issue of fact sufficient to deny summary judgment (see, Ferrante v American Lung Assn., 90 NY2d 623; see also, Castignoli v Van Guard, 242 AD2d 357 [as to the plaintiffs argument concerning vouching in]). The question of whether the plaintiff should be given leave to amend the complaint, raised for the first time in the plaintiffs reply papers, is not properly before us (see, Galatti v Alliance Funding Co., 228 AD2d 550; Katz v Katz, 68 AD2d 536). Pizzuto, J. P., Joy, Friedmann and Florio, JJ., concur.